The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a continuation of U.S. Application Serial No. 14/897945, which is itself a national phase of International Application Serial No. PCT/AU2014/000605, and is, therefore, accorded the benefit of the earlier filing date 12 June 2014.
Claims 1-31 are pending in this application.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119(a)-(d).  The certified copy has been filed in parent U.S. Application Serial No. 14/897945, filed on 11 December 2015.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 17 February 2020 and 16 December 2020, with accompanying reference copies. These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 17 February 2020.  These drawings are acceptable.
The specification is objected to, because the “cross references to related applications” section (page 1) needs to be updated, to reflect the current status of the cited applications.  Appropriate correction is required in response to this Office action.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 and 18-25 of U.S. Patent No. 10,566,792.  Although the claims at issue are not identical, they are not patentably distinct from each other.  In this regard, the instant claims “read-on” the patented claims in all respects, except for the lack of the “determining” and “operably linking” steps of the patented claims.  The lack of such elements is deemed not to be patentably distinguishing, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-15, 17, 19, 20, 30 and 31 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Gopal et al. (US 2008/0046387, cited by Applicant).

As per claim 1, Gopal et al. teaches the instantly claimed method for controlling the transfer of electrical power between a first electrical network and a second electrical network (Figs 1 and 3; utility grid 112 and consumer network 109), wherein the first electrical network is an electrically interconnected utility-scale grid under the control of a market operator comprising at least one power generation source and a transmission and/or distribution interconnection network operable to supply power to the first electrical network (Fig 1; para[0004-0006], all electrical grids include power generation sources and transmission/ distribution networks, controlled by utility companies), comprising:
receiving at the second electrical network substantially real-time pricing information from the first electrical network, the substantially real-time pricing information associated with the future supply of electrical power between the first electrical network and the second electrical network (para[0002, 0006], leveraging information sources for energy pricing data over the Internet; para[00007], real-time optimization), wherein the substantially real-time pricing information provided by the first electrical network comprises at least one of a time dependent retail price forecast for the supply of electrical power by the first electrical network to the second electrical network (para[0006, 0033-0034, 0048-0049, 0080, 0100], time-based and/or seasonal pricing; para[0103], predicted prices; claim 21) and/or a time dependent demand forecast for the first electrical network (para[0006, 0008, 0048], demand-based pricing; para[0103], predicted consumption); and
 modifying a demand characteristic of the second electrical network based on the pricing information (para[0010-0011, 0034, 0048], reduce/regulate/control consumption).
As per claim 3, Gopal et al. teaches that the instantly claimed modifying a demand characteristic of the second electrical network includes generating in substantially real time forecast information characterising the future demand response of the second electrical network for provision to the first electrical network (Figs 4 and 6; para[0006, 0008, 0048], demand-based pricing; para[0103], predicted consumption).
As per claim 6, Gopal et al. teaches that the instantly claimed modifying a demand characteristic includes modifying the electrical load requirements of one or more electrical power consuming components or devices of the second electrical network (para[0010-0011, 0034, 0048], regulate/control consumption).
As per claim 7, Gopal et al. teaches that the instantly claimed second electrical network includes an on-site electrical generating capability (Fig 1, solar panel 102; para[0031]) and wherein modifying a demand characteristic of the second electrical network includes any one of: isolating at least a portion of the second electrical network from the first electrical network and consuming electrical power generated on-site; or isolating at least a portion of the second electrical network and providing electrical power from the second electrical network to the first electrical network (para[0009, 0042-0043]).
As per claim 8, Gopal et al. teaches that the instantly claimed on-site electrical generating capability is based on any one of: solar energy source for a photovoltaic generator; solar energy source for thermal generation of steam driven electromechanical generator; solar energy source for a thermoelectric generator; wind energy for an electromechanical generator; geothermal source for producing a steam driven electromechanical generator; landfill gas for combustion based generation of electricity; fossil fuel for combustion based generation of electricity; fossil fuel for electrochemical generation of electricity; thermal energy source for electromechanical generation of electricity; or any combination of the above (Fig 1, solar panel 102; para[0031]).
As per claim 9, Gopal et al. teaches that the instantly claimed pricing information includes a time dependent feed-in tariff forecast for the supply of electrical power from the second electrical network to the first electrical network (Fig 5; para[0008-0010, 0033-0034], price to sell power back to the grid).
As per claim 10, Gopal et al. teaches that the instantly claimed modifying a demand characteristic of the second electrical network includes supplying electrical power from the second electrical network to the first electrical network in accordance with the time dependent feed-in tariff forecast for the first electrical network (Fig 5; para[0008-0010, 0033-0034], price to sell power back to the grid).
As per claim 11, Gopal et al. teaches that the instantly claimed second electrical network includes on-site storage of electrical power and wherein modifying a demand characteristic of the second electrical network includes storing electricity supplied by the first electrical network (Fig 1, battery).
As per claim 12, Gopal et al. teaches that the instantly claimed on-site storage of electrical power includes any one of: reversible hydrogen-oxygen fuel cells; fossil fuelled electrochemical fuel cells; electrolyte batteries; chemical batteries; electromechanical flywheels; compressible media to store energy which can be controllably released to impart rotational energy to drive conventional generation plants; or any combination of the above (para[0036]).
As per claim 13, Gopal et al. teaches the instantly claimed supplying the electricity stored by the second electrical network to the first electrical network (para[0033-0034], sell power back to the grid).
As per claim 14, Gopal et al. teaches that the instantly claimed modifying a demand characteristic of the second electrical network includes setting a threshold cost for power consumed in the second electrical network to generate a time dependent schedule to control the electrical consumption and supply characteristics of the second electrical network with respect to the first electrical network (para[0035], real-time decisions based upon long-term estimates).

As per claim 15, Gopal et al. teaches that the instantly claimed pricing information is received either from: the market operator of the first electrical network; and/or a retailer responsible for the supply of the electrical power from the first electrical network to the second electrical network (abstract; para[0035], prices received over the Internet).
As per claim 17, Gopal et al. teaches the instantly claimed electrical power switching system comprising: a first electrical network, wherein the first electrical network is an electrically interconnected utility-scale grid under the control of a market operator comprising at least one power generation source and a transmission and/or distribution interconnection network operable to supply power to the first electrical network (Fig 1, utility grid 112; para[0004-0006], all electrical grids include power generation sources and transmission/distribution networks, controlled by utility companies), the first electrical network providing substantially real-time forecast data including at least one of a time dependent electricity price forecast  (para[0006, 0033-0034, 0048-0049, 0080, 0100], time-based and/or seasonal pricing; para[0103], predicted prices; claim 21) and/or time dependent electricity demand forecast relating to the future supply of electricity from the first electrical network (para[0006, 0008, 0048], demand-based pricing; para[0103], predicted consumption) and/or a time dependent electricity feed-in tariff forecast relating to a price paid for electricity supplied to the first electrical network (para[0010, 0033-0034, 0048], sell prices);
a second electrical network operably connected to the first electrical network to allow electrical power to flow between the first electrical network and the second electrical network (Figs 1 and 3, consumer network 109);
at least one power measurement device for providing a real-time measurement of the flow of electrical power between the first and second electrical networks (Fig 1, measurement 105);
a power flow modulation device operable to modulate the electrical power consumption between the first electrical network and at least a portion of the second electrical network (Fig 2, switches between solar, battery and grid; para [0009, 0042-0043]); and
a controller receiving as inputs the output of the at least one power measurement device and the forecast data from the first electrical network and operable to control the power flow modulation device with time dependent programmable events to modulate the transfer of electrical power between the first electrical network and the second electrical network based on the forecast data modifying a demand characteristic of the second electrical network based on the pricing information (Fig 1, controller; Fig 2, flow of power; para[0010-0011, 0034, 0048], reduce/regulate/control consumption).


As per claim 19, Gopal et al. teaches the instantly claimed on-site power generation plant for the second electrical network controlled by the controller, the on- site power generation plant capable of supplying at least a portion of the second electrical network's power requirements (Fig 1, solar panel 102; para[0031]), wherein the electrical power generated by the power generation plant is supplied by the controller to the first electrical network in accordance with the electricity feed-in tariff forecast (para[0033-0034], sell prices).
As per claim 20, Gopal et al. teaches that the instantly claimed electrical power is supplied by the controller to the second electrical network during a first electrical network feed-in tariff pricing that is higher than the power generation plant's electricity generation cost (Fig 5; para[0006, 0033-0034, 0048-0049]).
As per claim 30, Gopal et al. teaches the instantly claimed method for controlling the time dependent transfer of electrical power by at least one generator interconnected within a first electrical network and the time dependent consumption of power by a second electrical network (Figs 1 and 3; utility grid 112 and consumer network 109), wherein the first electrical network is an electrically interconnected utility-scale grid (Fig 1; utility grid 112) under the control of a market operator comprising at least one power generation source and a transmission and/or distribution interconnection network operable to supply power to the first electrical network (Fig 1; para[0004-0006], all electrical grids include power generation sources and transmission/ distribution networks, controlled by utility companies), comprising:
receiving at the second electrical network substantially real-time pricing and supply information from the first electrical network relating to the forecast temporal power generation of a specific generation asset interconnected to the first electrical network (para[0002, 0006], leveraging information sources for energy pricing data over the Internet; para[00007], real-time optimization), the substantially real-time pricing information associated with the forecast supply of electrical power between the first electrical network to the second electrical network and comprising at least one of a time dependent retail price forecast for the supply of electrical power by the first electrical network to the second electrical network (para[0006, 0033-0034, 0048-0049, 0080, 0100], time-based and/or seasonal pricing; para[0103], predicted prices; claim 21) and/or a time dependent demand forecast for the first electrical network (para[0006, 0008, 0048], demand-based pricing; para[0103], predicted consumption);
negotiating with the specific generation asset of the first electrical network for a purchase of the forecast electrical power for the relevant negotiated time period (para[0014, 0017, 0032-0035, 0051-0053], near and long-term optimizations);
synchronising the second electrical network to the first electrical network for supply of electrical power for the relevant negotiated time period to the second electrical network (para[0014, 0017, 0032-0035, 0051-0053], near and long-term optimizations); and
modifying a demand characteristic of the second electrical network based on the pricing information(para[0010-0011, 0034, 0048], reduce/regulate/control consumption).
As per claim 31, Gopal et al. teaches that the instantly claimed specific generation asset is a renewable energy generation asset (Fig 1, solar panel 102).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. §103, as being unpatentable over Gopal et al. (US 2008/0046387), as applied to claims 17 and 19 above, further in view of the following.
 As per claim 21, although Gopal et al. teaches Applicant’s invention substantially as instantly claimed and further teaches that the on-site solar generator can be swapped out for other types of generators (para[0036]), Gopal et al. does not specifically provide that the on-site power generation plant is fossil fuelled, as instantly claimed.  However, Examiner takes Official Notice that fossil fueled generators are ubiquitous in the industry, as noted by Gopal et al. (para[0004]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to substitute a fossil fueled generator for the solar generator in the system of Gopal et al., in the instance that solar was not physically feasible or affordable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 Claims 2, 4, 5, 18 and 22-29 are rejected under 35 U.S.C. §103, as being unpatentable over Gopal et al. (US 2008/0046387), as applied to claims 1, 3 and 17 above, further in view of Foster et al. (US 2004/ 0215529; cited by Applicant).
As per claim 2, although Gopal et al. teaches Applicant’s invention substantially as instantly claimed, and further teaches time-based pricing (para[0006, 0010, 0033-0034, 0048-0049]), Gopal et al. does not specifically provide that the instantly claimed pricing information includes time-of-use (TOU) tariff data.  However, Foster et al. teaches that pricing information includes time-of-use (TOU) tariff data (para[0163]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the pricing information of Gopal et al. to include such TOU tariff data, since it is taught by Foster et al. as saving consumers money during off-peak.


As per claim 4, although Gopal et al. teaches Applicant’s invention substantially as instantly claimed, Gopal et al. does not provide that the instantly claimed forecast information includes a consumption cost forecast for the second electrical network.  However, Foster et al. teaches that inclusion of consumption costs in forecasts (para[0046]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such costs in the calculations of Gopal et al., since it is taught by Foster et al. as saving consumers money.
As per claim 5, Gopal et al. further teaches that the instantly claimed real time forecast information for the second electrical network is provided to the first electrical network (Figs 4 and 6).
As per claim 18, although Gopal et al. teaches Applicant’s invention substantially as instantly claimed, and further teaches that the instantly claimed controller is configured to reduce the overall power consumption in the second electrical network based on a comparison between the second electrical network and first electrical network's power demand (para[0006, 0008, 0048], demand-based pricing; para[0103], predicted consumption), Gopal et al. does not provide that the instantly claimed controller is configured to reduce the overall power consumption in the second electrical network based on … a first electrical network's time-of-use (TOU) power pricing.  However, Foster et al. teaches that pricing information includes time-of-use (TOU) tariff data (para[0163]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the pricing information of Gopal et al. to include such TOU tariff data, since it is taught by Foster et al. as saving consumers money during off-peak.
As per claim 22, although Gopal et al. teaches Applicant’s invention substantially as instantly claimed, further teaches time-based pricing (para[0006, 0010, 0033-0034, 0048-0049]), and further teaches the instantly claimed on-site power storage plant for the second electrical network controlled by the controller, the power storage plant capable of supplying at least a portion of the second electrical network's power requirements (Fig 1, solar panel 102; para[0031]), Gopal et al. does not provide that the instantly claimed power is supplied to the power storage plant by the first electrical network during a low cost time-of-use (TOU) pricing and wherein the power stored within the second electrical network storage device is then supplied to at least one of the first electrical network and/or the second electrical network by the controller when TOU pricing of the first electrical network is greater than the low cost TOU pricing when power was supplied to the power storage plant. However, Foster et al. teaches that pricing information includes time-of-use (TOU) tariff data (para[0163]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the pricing information of Gopal et al. to include such TOU tariff data, since it is taught by Foster et al. as saving consumers money during off-peak.

As per claims 23 and 24, although Gopal et al. teaches that the instantly claimed, and further teaches that the instantly claimed controller is configured to estimate a forecast demand response within the second electrical network … pricing forecast provided by the first electrical network, wherein the forecast demand response is optimised … (para[0006, 0010, 0033-0034, 0048-0049]), Gopal et al. does not provide that the pricing forecast is related to a time-of-use (TOU), as instantly claimed. However, Foster et al. teaches that pricing information includes time-of-use (TOU) tariff data (para[0163]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the pricing information of Gopal et al. to include such TOU tariff data, since it is taught by Foster et al. as saving consumers money during off-peak.  Gopal et al. further does not provide that such optimization is to reduce/increase the power consumption costs incurred from the first electrical network.  However, Foster et al. teaches that inclusion of consumption costs in forecasts (para[0046]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such costs in the calculations of Gopal et al., since it is taught by Foster et al. as saving consumers money.
Each of the claimed elements of claims 25-29 have been addressed above.
Claim 16 is rejected under 35 U.S.C. §103, as being unpatentable over Gopal et al. (US 2008/0046387), as applied to claims 1 and 15 above, further in view of Ruiz et al. (US 2008/0046387; cited by Applicant).
As per claim 16, although Gopal et al. teaches Applicant’s invention substantially as instantly claimed, Gopal et al. does not provide for the instantly claimed additional fossil fuel network [that] is operably connected to the second electrical network, and a fossil-fuelled generation plant is operably connected to the second electrical network, and wherein a time of use fossil fuel price taking forecast is provided to the second electrical network by either the fossil fuel network operator or a fossil fuel retailer.  However, Ruiz et al. teaches the use of fossil fuel generators (Fig 1, generator 24).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a generator in the system of Gopal et al., since such were well-known in the art, as recognized by Gopal et al. (para[0004]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
8/26/22